Title: From George Washington to Brigadier General Nathaniel Heard, 9 June 1780
From: Washington, George
To: Heard, Nathaniel



Sir
H. qrs [Springfield] June 9. 1780

If the Enemy mean to make a movement into the Country to Morris Town—it is likely they will attempt it to night—and if they do, they may endeavour to proceed by a Road either more to our right or left, than any one on which we have Troops. From this consideration and the importance of having every avenue guarded by which they may attempt to gain our Rear, I shall be exceedingly glad—if You can procure & send Three or Four very trusty Horsemen on whom you can depend—on each of the Roads under the above description to patrol the night & who will give the earliest communication of the advance of the Enemy. The Road which leads through the Mountain by the way of the Scot’s plains—I wish to be particularly attended to. Should You not be perfectly informed of the Roads on which we have Troops—Baron Steuben will inform You. I am Sir.
 